Case 4:20-cr-00189-CVE Document 23 Filed in USDC ND/OK on 02/12/21 Page 1 of 18

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA, )
Plaintiff,
v. Case No. 20-CR-189-CVE
DAVID OWEN WEST,
Defendant.
PLEA AGREEMENT

The United States of America, by and through R. Trent Shores, United States
Attorney for the Northern District of Oklahoma, and Charles M. McLoughlin, Assistant
United States Attorney, and the defendant, DAVID OWEN WEST, in person and through
counsel, Whitney R. Mauldin, respectfully inform the Court that they have reached the
following plea agreement.

1. Plea

The defendant agrees to enter voluntary pleas of guilty to the following:

COUNT 15: 18 U.S.C. § 1341 — Mail Fraud;
COUNT 22: 18 U.S.C. § 1341 — Mail Fraud;
COUNT 29: 18 U.S.C. § 1957 —- Money Laundering
as set forth in the Superseding Indictment in the instant case, Northern District of

Oklahoma, and admits to being in fact guilty as charged in the counts to which the

defendant is pleading guilty.

Revised 02-28-20 (Standard) :
Defendant's Initials
Case 4:20-cr-00189-CVE Document 23 Filed in USDC ND/OK on 02/12/21 Page 2 of 18

Z. Waiver of Constitutional Rights

The defendant understands that, by pleading guilty, the following constitutional
rights will be relinquished:

a. the right to be indicted if proceeding by Information;

b. the right to plead not guilty;

C. the right to be tried by a jury, or, if the defendant wishes and with the consent
of the Government, to be tried by a judge;

d. at trial, the defendant has the right to an attorney, and if defendant could not
afford an attorney, the Court would appoint one to represent the defendant;

ei the defendant has the right to assist in the selection of the jury;

i during trial, the defendant would be presumed innocent, and a jury would be
instructed that the Government has the burden to prove the defendant guilty beyond a
reasonable doubt and by a unanimous verdict;

g. the defendant has the right to confront and cross-examine witnesses against
the defendant;

hy if desired, the defendant could testify on the defendant’s own behalf and
present witnesses in the defendant’s defense;

Is if the defendant did not wish to testify, that fact could not be used against the
defendant, and a jury would be so instructed;

1: if the defendant were found guilty after a trial, the defendant would have the
right to appeal that verdict to determine if any errors had been committed during trial that
would require either a new trial or a dismissal of the charges; and

ke at trial, the defendant would be entitled to have a jury determine beyond a
reasonable doubt any facts which may have the effect of increasing the defendant’s

mandatory minimum or maximum sentence.

lL. any rights and defenses defendant may have under the Excessive Fines
Clause of the Eighth Amendment to the United States Constitution to the forfeiture of

2
Revised 02-28-20 4
Defendant's/Initials
Case 4:20-cr-00189-CVE Document 23 Filed in USDC ND/OK on 02/12/21 Page 3 of 18

property in this proceeding or any related civil proceeding, special or other assessment, and
any order of restitution.

By pleading guilty, the defendant will be giving up all of these rights. By pleading guilty,
the defendant understands that the defendant may have to answer questions posed to
defendant by the Court, both about the rights that the defendant will be giving up and the
factual basis for the defendant’s plea.

ai Appellate and Post-Conviction Waiver

In consideration of the promises and concessions made by the United States in this
plea agreement, the defendant knowingly and voluntarily agrees to the following terms:

a. The defendant waives the right to directly appeal the conviction and
sentence pursuant to 28 U.S.C. § 1291 and/or 18 U.S.C. § 3742(a); except that the
defendant reserves the right to appeal from a sentence that exceeds the statutory maximum;

b. The defendant expressly acknowledges and agrees that the United States
reserves all rights to appeal the defendant’s sentence as set forth in 18 U.S.C. § 3742(b),
and U.S. v. Booker, 543 U.S. 220 (2005); and

G The defendant waives the right to collaterally attack the conviction and
sentence pursuant to 28 U.S.C. § 2255, including any assessment, forfeiture, restitution
order, the length of term of supervised release and any condition of supervised release,
except for claims of ineffective assistance of counsel.

The defendant expressly acknowledges that counsel has explained his appellate and

post-conviction rights; that the defendant understands his rights; and that the defendant

knowingly and voluntarily waives those rights as set forth above.

wal]

DAVID OWEN WEST

4, Freedom of Information Act Waiver

° Q.W.

Defendant's Initials

Revised 02-28-20
Case 4:20-cr-00189-CVE Document 23 Filed in USDC ND/OK on 02/12/21 Page 4 of 18

The defendant waives all rights, whether asserted directly or by a representative, to
request or to receive from any department or agency of the United States any records
pertaining to the investigation or prosecution of this case including, without limitation, any
records that may be sought under the Freedom of Information Act, 5 U.S.C. § 552, or the
Privacy Act of 1974, 5 U.S.C. § 552a.

5. Rule 11 Rights Waiver

The defendant knowingly and expressly waives all of the rights afforded defendant
pursuant to the provisions of Rule 11(f) of the Federal Rules of Criminal Procedure. In
other words, after entry of a plea made pursuant to this plea agreement, and in consideration

thereof, the following shall be admissible against the defendant:

a. A plea of guilty which is later withdrawn or which the defendant seeks to
withdraw;
b. Any statement made in the course of any proceeding under Rule 11 regarding

said plea of guilty;

Cs Any statement made in the course of plea discussions with an attorney or
agent for the Government, or which were made pursuant to a proffer letter agreement,
which result in a plea of guilty later withdrawn.

6. Waiver of Right to Jury Trial on Sentencing Factors

The defendant, by entering this plea, also waives the right to have facts that
determine the offense level under the Sentencing Guidelines (including facts that support
any specific offense characteristic or other enhancement or adjustment) (1) charged in the

Superseding Indictment, (2) proven to a jury, or (3) proven beyond a reasonable doubt.

The defendant explicitly consents to have the sentence based on facts to be established by

2 dv
Revised 02-28-20

Defendant's Initials
Case 4:20-cr-00189-CVE Document 23 Filed in USDC ND/OK on 02/12/21 Page 5 of 18

a preponderance of the evidence before the sentencing judge pursuant to United States v.
Crockett, 435 F.3d 1305 (10th Cir. 2006), and United States v. Magallanez, 408 F.3d 672
(10th Cir. 2005), and to allow the Court to consider any reliable evidence without regard
to its admissibility at trial. The defendant explicitly acknowledges that *his/her plea to the
charged offense*(s) authorizes the Court to impose any sentence up to and including the
maximum sentence set forth in the United States Code. The defendant also waives all
challenges to the constitutionality of the Sentencing Guidelines.

% Payment of Monetary Penalties

The defendant understands that the Court may impose a fine pursuant to the
Sentencing Guidelines. The defendant agrees, as a part of this agreement, to submit to
interviews by the United States Attorney’s Financial Litigation Unit regarding the
defendant’s financial status, and to complete and submit a financial statement, under oath,
not later than two weeks after the date of this plea agreement. The defendant understands
that, by law, interest accrues on any remaining balance of the debt.

That monetary penalties imposed by the Court will be (i) subject to immediate
enforcement as provided for in 18 U.S.C. Section 3613, and (ii) submitted to the Treasury
Offset Program so that any federal payment or transfer of returned property the defendant
receives may be offset and applied to federal debts but will not affect the periodic payment
schedule.

8. Restitution for Offense of Conviction

° GQ)
Revised 02-28-20 pclae

Defendant's Initials
Case 4:20-cr-00189-CVE Document 23 Filed in USDC ND/OK on 02/12/21 Page 6 of 18

The defendant understands that the Court can order the defendant to pay restitution
for the full loss caused by defendant’s conduct set forth above. The defendant agrees to
the entry of a Restitution Order for the full amount of the victims’ losses. At this time, the

Government is aware that the following victims have suffered the following losses:

Petco Petroleum Corporation Total Oil Theft Loss: $266,802.00
108 East Ogden Ave. Total False Flash Electric
Hinsdale, IL 60521 Invoices: $129,038.00
Attn: Eliott Hedin Stolen Oil Transportation
Vice President Invoices: $5,306.00
Email: ehedin@petcopetroleum.com Total Restitution: $401,146.00

 

Office: (630) 654-2282
The defendant understands that restitution is mandatory without regard to the defendant’s
ability to pay.

9, Restitution not Dischargeable in Bankruptcy

The defendant further agrees that any amount ordered by the Court to be paid as
restitution may not be discharged, in whole or in part, in any bankruptcy proceeding.

10. Special Assessment

The defendant hereby agrees to pay the total amount required for the Special
Monetary Assessment ($100 per felony count) to the United States District Court Clerk
before the time of the sentencing hearing or as directed by the District Court.

11. Factual Basis and Elements

a. The elements that the United States must prove beyond a reasonable doubt in order
to convict under 18 U.S.C. § 1341 — Mail Fraud are as follows:

ONE: The defendant DAVID OWEN WEST knowingly devised a scheme or
artifice to defraud as detailed in Counts 15 and 22 of the superseding
indictment:

Revised 02-28-20 4
oe Initials
Case 4:20-cr-00189-CVE Document 23 Filed in USDC ND/OK on 02/12/21 Page 7 of 18

TWO: The defendant DAVID OWEN WEST did so with the intent to defraud; and

THREE: In advancing, or furthering, or carrying out this scheme to defraud, the
defendant DAVID OWEN WEST used the mails or caused the mails to be
used.

FOUR: The statement or representation was material, meaning that it had a natural
tendency to influence or was capable of influencing a decision or an

action, whether or not it actually influenced or deceived anyone.

b. The elements that the United States must prove beyond a reasonable doubt in order
to convict under 18 U.S.C. § 1957 — Money Laundering are as follows:

FIRST: the defendant knowingly engaged in a monetary transaction;

SECOND: the defendant knew the property involved derived from specified unlawful
activity; and

THIRD: the property was of a value greater than $10,000.

In regard to the factual basis required by Federal Rule of Criminal Procedure
11(b)(3), the defendant agrees and stipulates that there is a factual basis for the plea of
guilty and relieves the United States of any further obligation to adduce such evidence.

The defendant, DAVID OWEN WEST, admits knowingly, willfully and
intentionally committing or causing to be committed the acts constituting the crimes
alleged in Counts 15, 22, and 29 in the instant case, and confesses to the Court that the
defendant is, in fact, guilty of such crimes.

I, David Owen West, admit that from 1992 through February 2017, I

was employed as a field supervisor and oilfield pumper for Petco Petroleum

(Petco), an oil and gas company based out of Hinsdale, Illinois. After

beginning my career with Petco in Illinois, I agreed to relocate to Oklahoma

in 1994 after Petco purchased oil fields in the state. As the field supervisor, I

had no direct supervisor in Oklahoma and answered directly to Petco’s
owner, Jay Bergman, who resided in the Chicago, Illinois area.

7 iJ
Revised 02-28-20 ‘ ¢
Defendant's Initials
Case 4:20-cr-00189-CVE Document 23 Filed in USDC ND/OK on 02/12/21 Page 8 of 18

My responsibilities as field supervisor included physically checking
the oil wells on a daily basis to ensure each well was functioning properly
and to gauge the oil production of each well. I was also responsible for
identifying, evaluating, and selecting vendors from which Petco would
purchase products or services needed to operate the Petco oil wells in
Oklahoma. In order to be paid by Petco, vendors would submit invoices and
documentation for goods or services provided to Petco for my review and
approval. I would mail the approved invoices to Petco on or about the 15" of
each month to be included in Petco’s monthly accounts payable run, which
occurred on the 23™ day of each month.

On or about October 27, 2015, I legally registered Flash Electric
Services, LLC (Flash) with the Secretary of State of Oklahoma. The Articles
of Organization identified me as the Registered Agent for Flash and listed an
address for its principal place of business as 113 Haven Hill Drive in
Drumright, Oklahoma. Property records from Creek County indicate this
property was acquired by me on or about February 20, 2015.

In late 2015, I began including fraudulent invoices from Flash in the
monthly documents mailed to Petco in Illinois for alleged electrical services
provided to Petco’s oil wells in Oklahoma. From September 2015 through
December 2016, I mailed 116 invoices from Flash to Petco totaling
$129,038.00. Based on these invoices, Petco mailed fifteen (15) separate
checks via the U.S. Mails to Flash in Drumright, Oklahoma within the
Northern District of Oklahoma which paid each invoiced balance in full. All
payments from Petco to Flash were subsequently deposited into bank
accounts which I controlled. These checks from Petco to Flash contained the
proceeds of the mail fraud and several of them exceeded $10,000 in amount.

In addition to the Flash false invoice scheme, I arranged for
approximately 50 loads of Petco’s oil to be transported by Lightning Tank
Truck and Independent Trucking to U.S. Oil Reclaimers, Inc. Based on the
posted price for Oklahoma Sweet on the day I sold the oil to U.S. Oil
Reclaimers, the oil was worth approximately $266,802. Petco never received
any payment from U.S. Oil Reclaimers for this oil. At my direction, U.S. Oil
Reclaimers issued checks payable to me or Flash in payment for the stolen
Petco oil that was delivered to them. I personally picked up the checks from
U.S. Oil Reclaimers. I then forwarded invoices for payment to Petco from
both Lightning and Independent Trucking for the cost of the transportation
of the stolen Petco oil. After I approved the trucking invoices to be paid,
Petco issued checks to both trucking companies. They were both located

8
Revised 02-28-20
Defendant's Initials
Case 4:20-cr-00189-CVE Document 23 Filed in USDC ND/OK on 02/12/21 Page 9 of 18

within the Northern District of Oklahoma. Petco mailed the checks from
Illinois using the U.S. Mails to deliver the checks to the trucking companies
within the Northern District of Oklahoma. Transportation of the stolen oil
was essential to the scheme to defraud.

(paw Mipee sf DAA~SZ-2HLL
AVID OWEN WEST Date

Defendant

 

12. Further Prosecution

The United States shall not initiate additional criminal charges against the defendant
in the Northern District of Oklahoma that, as of the date of the defendant’s acceptance of
this agreement, arise from its investigation of the defendant’s actions and conduct giving
rise to the instant Superseding Indictment, save and except crimes of violence and criminal
acts involving violations investigated by the United States Internal Revenue Service. The
defendant understands, however, that this obligation is subject to all “Limitations” set forth
below, and that the United States Attorney’s Office for the Northern District of Oklahoma
is free to prosecute the defendant for any illegal conduct (i.e., violation of federal criminal
laws) not discovered by or revealed to the Government during its investigation or occurring

after the date of this agreement.

: YO
Revised 02-28-20 i
Defen s Initials
Case 4:20-cr-00189-CVE Document 23 Filed in USDC ND/OK on 02/12/21 Page 10 of 18

13. Dismissal of Remaining Counts

If the Court finds the defendant’s pleas of guilty to be freely and voluntarily made
and accepts the pleas, then the United States will move, at the appropriate time, to dismiss
the remaining counts in the instant case, if any, as to this defendant.

If the defendant’s guilty pleas are rejected, withdrawn, vacated, or reversed at any
time, the United States will be free to prosecute the defendant for all charges of which it
then has knowledge, and any charges that have been dismissed will be automatically
reinstated or may be re-presented to a grand jury with jurisdiction over the matter. In such
event, the defendant hereby waives any objections, motions or defenses based upon the
applicable statute of limitations, the Speedy Trial Act, or constitutional restrictions as to
the time of bringing such charges.

14. Acceptance of Responsibility

Provided the defendant clearly demonstrates acceptance of responsibility, the
United States agrees to recommend a two-level reduction in offense level pursuant to
U.S.S.G. § 3E1.1. The United States agrees to file a motion recommending that the
defendant receive an additional one-level reduction pursuant to U.S.S.G. § 3E1.1(b) if the
defendant is otherwise eligible therefor. The sentencing judge is in a unique position to
evaluate the acceptance of responsibility, and the Court’s determination will provide the
final approval or disapproval of any Section 3E1.1 point level reduction for timely

acceptance of responsibility.

° We)
Revised 02-28-20
Defendant's Initials
Case 4:20-cr-00189-CVE Document 23 Filed in USDC ND/OK on 02/12/21 Page 11 of 18

The obligations of the Government herein, relative to acceptance of responsibility
are contingent upon the defendant's continuing manifestation of acceptance of
responsibility as determined by the United States. If the defendant falsely denies, or makes
conflicting statements as to, his involvement in the crimes to which he is pleading, falsely
denies or frivolously contests relevant conduct that the Court determines to be true,
willfully obstructs, or attempts to obstruct or impede the administration of justice as
defined in U.S.S.G. § 3C1.1, or perpetrates or attempts to perpetrate crimes while awaiting
sentencing, or advances false or frivolous issues in mitigation, the United States expressly
reserves the right to withdraw any recommendation regarding acceptance of responsibility
without breaching the agreement.

15. Sentence

a. Imprisonment
The defendant acknowledges that:

a. Under 18 U.S.C. § 1341 the maximum statutory sentence is 20 years imprisonment,
a fine of not more than $250,000 or twice the pecuniary gain/loss caused by the defendant’s
acts.

b. Under 18 U.S.C. § 1957 the maximum statutory sentence of not more than 10 years

imprisonment and a fine of $250,000.

eur

Defendant's Initials

Revised 02-28-20
Case 4:20-cr-00189-CVE Document 23 Filed in USDC ND/OK on 02/12/21 Page 12 of 18

b. Supervised Release

Additionally, the defendant is aware, if imprisonment is imposed, that the Court
shall include as part of the sentence a requirement that the defendant be placed on a term
of supervised release after imprisonment not to exceed 3 years for each of the three counts.

If the term of supervised release for any count of conviction is revoked, the
defendant may be imprisoned for an additional term not to exceed the term of imprisonment
authorized in 18 U.S.C. § 3583(e)(3) for the offense of conviction, with no credit being
given for any time served while on supervised release. Further, the Court may impose
another term of supervised release following any term of imprisonment imposed for a
violation of supervised release conditions, and this term of supervised release may not
exceed the term of supervised release originally authorized by statute for the offense of
conviction less any term of imprisonment that was imposed upon revocation of supervised
release (18 U.S.C. § 3583(e) and (h)). Ifa second or subsequent term of supervised release
is revoked, the Court may impose another term of imprisonment not to exceed the
difference between any imprisonment imposed for a prior revocation of supervised release
for the offense of conviction and the term of imprisonment authorized pursuant to 18
U.S.C. § 3583(e)(3). Accordingly, the original term of imprisonment when combined with
any term of imprisonment arising from revocations of supervised release, may result in a
total amount of imprisonment greater than the statutory maximum term for the offense of
conviction.

c. Guidelines

12
Revised 02-28-20 af
Defendant's Initials
Case 4:20-cr-00189-CVE Document 23 Filed in USDC ND/OK on 02/12/21 Page 13 of 18

The defendant is aware that the Sentencing Guidelines promulgated pursuant to the
Sentencing Reform Act of 1984 at 18 U.S.C. § 3551 through § 3742, and 28 U.S.C. § 991
through § 998, are advisory. The district courts, while not bound to apply the Sentencing
Guidelines, must consult those Guidelines and take them into account when sentencing.
See 18 U.S.C.A. § 3553(a).

The sentence imposed in federal court is without parole. The defendant is further
aware that the sentence has not yet been determined by the Court, that any estimate of the
likely sentence received from any source is a prediction, not a promise, and that the Court
has the final discretion to impose any sentence up to the statutory maximum. The defendant
further understands that all recommendations or requests by the United States pursuant to
this agreement are not binding upon the Court.

If the sentencing Court should impose any sentence up to the maximum established
by statute, the defendant cannot, for that reason alone, withdraw defendant’s guilty plea,
but will remain bound to fulfill all of defendant’s obligations under this agreement.

Nothing in this plea agreement, save and except any stipulations contained herein,
limits the right of the United States to present to the Court or Probation Office, either orally
or in writing, any and all facts and arguments relevant to the defendant’s sentence that are
available to the United States at the time of sentencing. The defendant acknowledges
hereby that relevant conduct, that is, conduct charged in any dismissed count and all other

uncharged related criminal activities, will be used in the calculation of the sentence. The

13
Revised 02-28-20
Defendant's Initials
Case 4:20-cr-00189-CVE Document 23 Filed in USDC ND/OK on 02/12/21 Page 14 of 18

United States reserves its full opportunity to speak pursuant to Rule 32(i)(4)(A)(iii) of the
Federal Rules of Criminal Procedure.

The defendant further understands that the sentence to be imposed upon the
defendant will be determined solely by the sentencing judge, and that the sentencing judge
is not bound by the following stipulations. The United States cannot and does not make
any promise or representation as to what sentence the defendant will receive.

16. Stipulations

The defendant and the United States agree and stipulate to the following facts:

a. Loss amount is $401,146.

b. That for sentencing guidelines purposes, that an enhancement for use of

sophisticated means does not apply.

It is understood that neither the Court nor the United States Probation Office is
bound by the foregoing stipulations, either as to questions of fact or as to determination of
the correct advisory sentencing guideline calculation.

Having been fully apprised by defense counsel of defendant’s right to seek
compensation pursuant to Public Law 105-119, the defendant WAIVES any and all such
right, and stipulates that defendant is not a “prevailing party” in connection with this case.

17. Limitations

This plea agreement shall be binding and enforceable upon the Office of the United
States Attorney for the Northern District of Oklahoma, but in no way limits, binds or
otherwise affects the rights, powers, duties or obligations of any state or local law

enforcement agency, administrative or regulatory authorities, civil or administrative

14 )
Revised 02-28-20 Nh
Defendant's Initials—
Case 4:20-cr-00189-CVE Document 23 Filed in USDC ND/OK on 02/12/21 Page 15 of 18

enforcement, collection, bankruptcy, adversary proceedings or suits which have been or
may be filed by any governmental entity, including without limitation, the Internal
Revenue Service, the Tax Division of the Department of Justice and the trustee in
bankruptcy.

18. Breach of Agreement

In the event either party believes the other has failed to fulfill any obligations under
this agreement, then the complaining party shall, in its discretion, have the option of
petitioning the Court to be relieved of its obligations herein. Whether or not a party has
completely fulfilled all of its obligations under this agreement shall be determined by the
Court in an appropriate proceeding at which any disclosures and documents provided by
either party shall be admissible and at which the complaining party shall be required to
establish any breach by a preponderance of the evidence. The defendant hereby WAIVES
any right under Rule 11(d) and (e) of the Federal Rules of Criminal Procedure to withdraw
from defendant’s plea and this agreement, save and except under circumstances where the
Court rejects the plea agreement under Rule 11(c)(5) and except for the limited reasons
outlined above in this paragraph.

In the event that DAVID OWEN WEST, after entry of a plea of guilty,
unsuccessfully attempts to withdraw the defendant’s plea of guilty, the United States may
continue to enforce the agreement but will no longer be bound by any particular provision

in this agreement. This provision will not have any continued vitality if it is determined

15 }
Revised 02-28-20
Defendant's Initials
Case 4:20-cr-00189-CVE Document 23 Filed in USDC ND/OK on 02/12/21 Page 16 of 18

by the Court that the United States acted in bad faith to bring about the attempted
withdrawal of plea.

19. Conclusion

No agreements, representations or understandings have been made between the
parties in this case, other than those which are explicitly set forth in this plea agreement
and the Plea Agreement Supplement that the United States will file in this case (as is
routinely done in every case, even though there may or may not be any additional terms)

and none will be entered into unless executed in writing and signed by all of the parties.

16
Revised 02-28-20 7
endant's Initials
Case 4:20-cr-00189-CVE Document 23 Filed in USDC ND/OK on 02/12/21 Page 17 of 18

SO AGREED:

R. TRENT SHORES

ITED STATES ATTORNEY
i
ha vag A221

CHARLES M. MCLOUGHLIN Dated
Assistant United States Attorney

 

 

c

ITNE ] wa fole!

 

 

 

ated
Attorney for Defendant
Paiiklbey ble OA [22
DAVID OWEN WEST Dated
Defendant

17
Revised 02-28-20 Coal
Defengant's Initials
Case 4:20-cr-00189-CVE Document 23 Filed in USDC ND/OK on 02/12/21 Page 18 of 18

I have read this agreement and carefully reviewed every part of it with my attorney.
I understand it, and I voluntarily agree to it. Further, I have consulted with my attorney
and fully understand my rights with respect to sentencing which may apply to my case. No
other promises or inducements have been made to me, other than those contained in this
pleading. In addition, no one has threatened or forced me in any way to enter into this

agreement. Finally, I am satisfied with the representation of my attorney in this matter.
7 : UZ ASE |

D O WEST Dated
Defendant

I am counsel for the defendant in this case. I have fully explained to the defendant
the defendant’s rights with respect to the pending Superseding Indictment. Further, I have
reviewed the provisions of the Sentencing Guidelines and Policy Statements and I have
fully explained to the defendant the provisions of those Guidelines which may apply in this
case. I have carefully reviewed every part of this plea agreement with the defendant. To

my knowledge, the defendant’s decision to enter into this agreement is an informed and

voluntary one.

=

WHITNEY MAUL Dated’ !
Counsel for the Defendant

ale/2(

18

Revised 02-28-20
Defendant's Initials
